IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


 UNITED STATES OF AMERICA                       : No. 1 EM 2022
                                                :
                                                :
              v.                                :
                                                :
                                                :
 MARC J. HARRIS                                 :
                                                :
                                                :
 PETITION OF: UNITED STATES COURT               :
 OF APPEALS FOR THE THIRD CIRCUIT               :


                                        ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2022, the Petition for Certification of

Question of Law is GRANTED. The Court shall consider the following issue:

      Whether the Pennsylvania First-Degree Aggravated Assault provision,
      codified at 18 Pa. Cons. Stat. § 2702(a)(1), requires some use of physical
      force, as the Government contends, or, instead, as the Pennsylvania
      Superior Court said in Commonwealth v. Thomas, 867 A.2d 594, 597 (Pa.
      Super. Ct. 2005), the statute means that “the use of force or threat of force
      is not an element of the crime ….”
      The Amended Motion to Withdraw Application for Stay is GRANTED, to the extent

it seeks to withdraw the Application for Stay. In all other respects, the Amended Motion

to Withdraw Application for Stay is DENIED.

      Marc J. Harris is DESIGNATED as Appellant, and the United States of America is

DESIGNATED as Appellee.

      The Prothonotary is DIRECTED to establish a briefing schedule and list this case

for oral argument.
       Additionally, the Prothonotary is DIRECTED to serve this order on the Office of

Attorney General. The Office of Attorney General is INVITED to submit a brief and

participate in oral argument as to the issue identified above.




                                 [«JournalDocketNo»] - 2